UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4409


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROGER DALE COCHRAN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00199-TLW-1)


Submitted:   October 4, 2012                 Decided:   October 16, 2012


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Jean M. Popowski, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger         Dale     Cochran,         Jr.,     appeals    the      five        month

sentence imposed upon revocation of his supervised release.                                    On

appeal,     Cochran        contends       that       his     five-month        sentence        is

unreasonable.         We affirm.

            We will affirm a sentence imposed following revocation

of supervised release if it is within the applicable statutory

maximum    and       is   not    plainly       unreasonable.           United     States       v.

Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                In determining

whether     a    revocation         sentence         is     unreasonable,        “we     follow

generally the procedural and substantive considerations” used in

reviewing original sentences.                  Id. at 438.           Only if we find the

sentence    procedurally            or   substantively          unreasonable           must    we

decide whether it is plainly so.                     United States v. Moulden, 478

F.3d 652, 656 (4th Cir. 2007).

            Cochran’s sentence is well below the statutory maximum

of   twenty-four          months.        See    18    U.S.C.     § 3583(e)(3)           (2006).

Further, the sentence is procedurally reasonable: the district

court considered both the Chapter 7 policy statements and the 18

U.S.C.A.    §    3553(a)         (West    Supp.       2011)     factors        that     it    was

permitted       to    consider.          See        Crudup,     461     F.3d     at     438-40.

Finally, the sentence is substantively reasonable, because the

court     sufficiently           explained      its        reasons     for     imposing        the



                                                2
sentence, emphasizing the serious breach of trust that Cochran

committed by repeatedly testing positive for illegal drugs.

           Cochran contends that the district court erred by not

extending the term of his supervision.             Pursuant to 18 U.S.C.

§ 3583(g)(4) (2006), the district court was required to impose a

sentence of imprisonment given Cochran’s positive drug tests.

To the extent that Cochran argued he should be entitled to the

exception under 18 U.S.C. § 3583(d) (2006), the court properly

addressed his contentions and did not err by concluding that the

exception was not warranted in this instance.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3